Citation Nr: 1027715	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1975.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, 
denying entitlement to the benefit sought. 

In August 2005, the Veteran testified during a Board hearing 
before the undersigned Acting Veterans Law Judge, and a 
transcript of that hearing is of record.

The Board previously remanded this case in Mary 2006, and March 
2008.  Most recently, the Board issued an August 2009 remand, in 
part to ensure that a  VA medical opinion could be obtained to 
address the Veteran's capacity for gainful employment in view of 
his service-connected disabilities.  As discussed below,  there 
still has not been compliance with the Board's directive in this 
regard. 

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, the Board must again remand this case.  In its 
prior August 2009 remand, the Board observed that several actions 
it had requested pursuant to an earlier remand were not 
completed.  The RO had not yet adjudicated several claims 
inextricably intertwined with the issue of a TDIU, those claims 
for service connection for erectile dysfunction and fecal 
incontinence, and an increased rating for service-connected 
chronic orchalgia.  Additionally, the RO had not yet provided a 
VA medical opinion on "whether the Veteran's service-connected 
disorders render him unable to secure or follow a substantially 
gainful occupation."  A new VA Compensation and Pension 
examination was requested for this purpose. 
Since then, the RO adjudicated those claims with the potential to 
impact the determination on the TDIU claim, granting service 
connection for erectile dysfunction and fecal incontinence, and 
denying an increased rating for service-connected chronic 
orchalgia.  The initial procedural matters have been properly 
addressed.

That notwithstanding, the Veteran underwent a January 2010 VA 
medical examination of the lumbar spine and genitourinary region.  
It is unclear whether the opinion the Board had requested in its 
August 2009 remand pertaining to the claim for entitlement to a 
TDIU was addressed.  Specifically, the Board had asked the 
examiner to address the following, in part:

Regarding the claim for a TDIU, the examiner 
should provide an opinion as to whether the 
Veteran's service-connected disorders render him 
unable to secure or follow a substantially 
gainful occupation.  The examiner is reminded 
that the Veteran's age and nonservice-connected 
disabilities are not to be considered in this 
determination.

See August 2009 remand on page 4.

In the January 2010 VA examination report, the examiner reported 
the Veteran's subjective complaints for each of the Veteran's 
service-connected disabilities.  For example, in addressing the 
Veteran's thoracolumbar spine, the examiner wrote the following, 
in part:

Effects on occupation: No significant effects.
How disability causes any significant effects on 
occupation (e.g., pain, decreased endurance, 
etc.): [not applicable].

That section of the examination report indicted the Veteran 
limited walking that was longer than 15 minutes.  The examiner 
had noted the Veteran was unemployed but not retired and that he 
had stopped working because of "pain all over."  

For all the disabilities, the examiner wrote there were either no 
significant effects on the Veteran's occupation or no effects on 
the Veteran's occupation.  

The Board concludes that the clinical findings in the January 
2010 VA examination report are unclear.  For example, there are 
sections in the examination report where the examiner is 
addressing the Veteran's subjective complaints.  In other words, 
the examiner is merely reporting what the Veteran stated as to 
each disability.  In each of those sections addressing the 
subjective complaints, a question was asked regarding the effects 
the disability had on the Veteran's occupation.  It is unclear 
whether the responses in the examination report are based on what 
the Veteran stated or based upon what the examiner determined.  
Again, that section of the examination report addresses what the 
Veteran's subjective symptoms are-not the examiner's 
observations or clinical findings.  The examiner made no finding 
in the examination report as to the specific question asked in 
the August 2009 remand (i.e., whether the Veteran's service-
connected disorders render him unable to secure or follow a 
substantially gainful occupation).

The RO determined that the comments made in the examination 
report described above were the examiner's determinations that 
the disabilities did not impact the Veteran's ability to work.  
The Board is having a difficult time agreeing with that 
assessment since that section of the examination report addresses 
what the Veteran reported.  There is no indication in the 
examination report that the examiner is asked to make a 
conclusion regarding the Veteran's subjective complaints.  Thus, 
the Board finds that a remand for clarification must be made.

Again, the examiner did not address the specific question of 
whether the Veteran's service-connected disabilities rendered him 
unable to secure or follow a substantially gainful occupation.  
Thus, a remand is necessary to ensure that the question asked has 
been answered.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the claims 
folder to the examiner who conducted the 
January 2010 VA examination, and request a 
supplemental opinion as to whether it is at 
least as likely as not (i.e., 50 percent or 
greater probability) that the Veteran is 
unable to obtain or maintain substantially 
gainful employment solely as a result of his 
service-connected disability (or 
disabilities).  The RO/AMC should list the 
Veteran's service-connected disabilities for 
the examiner.  In offering the requested 
opinion, the examiner also must consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or maintain 
gainful employment.  A clear rationale should 
be stated for all conclusions reached.  If 
the reviewing examiner deems examination 
and/or diagnostic testing of the Veteran to 
be necessary, such should be scheduled.  
Provided that the January 2010 examiner is 
not available, or is no longer employed by 
VA, schedule the Veteran for an examination 
and have the examiner address the inquiry set 
forth above.

2.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to a 
TDIU, based upon all additional evidence 
received.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Board takes this opportunity to advise the Veteran that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  His cooperation in VA's 
efforts to develop his claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

